11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                          JUDGMENT

In the interest of S.F., a child,              * From the 326th District
                                                 Court of Taylor County,
                                                 Trial Court No. 7697-CX.

No. 11-15-00055-CV                             * September 10, 2015

                                               * Memorandum Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the order of the trial court insofar as it terminated the parental rights of
the parents of S.F., and we remand this cause to the trial court for further
proceedings to be commenced within 180 days of this court’s mandate.